01

02

03

04

05

06                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
07                                     AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )            CASE NO. MJ 20-054
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )            DETENTION ORDER
11   JAQUAN KEON JACKSON,                 )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14 Offense charged:        Supervised Release Violation

15 Date of Detention Hearing:     February 11, 2020.

16          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

17 based upon the factual findings and statement of reasons for detention hereafter set forth, finds

18 that no condition or combination of conditions which defendant can meet will reasonably assure

19 the appearance of defendant as required and the safety of other persons and the community.

20         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

21          1.     Defendant is in this District on courtesy supervision from the District of Oregon

22 after conviction for Felon in Possession of a Firearm. Defendant is alleged to have violated



     DETENTION ORDER
     PAGE -1
01 the conditions of supervised release by committing the offense of Unlawful Possession of a

02 Firearm in the First Degree.         The charge is pending in King County, Washington.

03 Defendant’s criminal record includes other firearms charges, several assault charges, and

04 driving offenses involving alcohol. Some offenses were committed while on supervision.

05          2.     Defendant poses a risk of nonappearance based on lack of ties to the District of

06 Oregon, a previous failure to appear charge, possible substance use, and non-compliance and

07 commission of new offenses while on supervision. Defendant poses a risk of danger based on

08 criminal history including prior offenses involving similar behavior and the possession of

09 firearms, possible substance use, the nature of the instance allegations, and non-compliance and

10 commission of new offenses while on supervision.

11          3.     There does not appear to be any condition or combination of conditions that will

12 reasonably assure the defendant’s appearance at future Court hearings while addressing the

13 danger to other persons or the community.

14 It is therefore ORDERED:

15 1. Defendant shall be detained pending hearing, and committed to the custody of the Attorney

16      General for confinement in a correction facility;

17 2. Defendant shall be afforded reasonable opportunity for private consultation with counsel;

18 3. On order of the United States or on request of an attorney for the Government, the person

19      in charge of the corrections facility in which defendant is confined shall deliver the

20      defendant to a United States Marshal for the purpose of an appearance in connection with a

21      court proceeding; and

22 4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel for



     DETENTION ORDER
     PAGE -2
01     the defendant, to the United States Marshal, and to the United State Probation Services

02     Officer.

03        DATED this 11th day of February, 2020.

04

05                                                   A
                                                     Mary Alice Theiler
06                                                   United States Magistrate Judge

07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
